959 F.2d 234
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morad Khan DORANI, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-6207.
United States Court of Appeals, Sixth Circuit.
April 2, 1992.

Before MILBURN and SUHRHEINRICH, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
Morad Khan Dorani, a pro se federal prisoner, appeals a district court order denying his motion to vacate his sentence under 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In August 1989, a federal jury in Tennessee convicted Dorani of possessing heroin with the intent to distribute for which he received a ninety-seven month sentence and five years supervised release.   On appeal, Dorani argued that the government improperly enlisted testimony from two witnesses and that the trial court erred by increasing the offense level of his sentence.   The conviction was affirmed by this court.


3
Dorani then filed a letter which the district court construed as a motion to vacate under 28 U.S.C. § 2255.   Dorani argued that his trial counsel had been inadequate for several reasons.   Dorani was appointed an attorney and an evidentiary hearing was held.   After the hearing, the motion was denied by the district court, which this court later affirmed.   Dorani filed a second § 2255 motion arguing that the evidence used at trial was obtained in violation of the Fourth Amendment to the United States Constitution, his counsel was ineffective, and there was insufficient evidence to support the verdict.   The motion was denied as without merit.   Dorani then filed this timely appeal raising the same issues he presented to the district court.   He also contends that he has not abused 28 U.S.C. § 2255 and that the district court judge was prejudiced against him.   Dorani requests leave to proceed in forma pauperis.


4
Upon de novo review, we conclude that Dorani has failed to establish the denial of a substantive right or defect in the proceedings that is inconsistent with the rudimentary demands of fair procedure,  see United States v. Timmreck, 441 U.S. 780, 783-84 (1979);   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam), and that Dorani's motion does constitute an abuse of habeas corpus writ.   See McCleskey v. Zant, 111 S.Ct. 1454, 1467 (1991);   Lewandowski v. Makel, 949 F.2d 884, 890 (6th Cir.1991).


5
Accordingly, we grant pauper status for the purposes of this appeal only, and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, U.S. Court of Appeals for the Second Circuit, sitting by designation